Citation Nr: 1302107	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  10-17 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Boise, Idaho


THE ISSUE

Entitlement to payment of or reimbursement by the Department of Veterans Affairs (VA) for medical expenses incurred in connection with treatment provided to the Veteran by St. Alphonsus Regional Medical Center on October 17, 2008.


REPRESENTATION

Appellant represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel
INTRODUCTION

The Veteran had active service from May 1978 to April 1981.

This matter comes before the Board of Veterans' Appeals (Board) from a decision of the Department of Veterans Affairs Medical Center (VAMC) in Boise, Idaho.

The Veteran and his wife testified before the undersigned Veterans Law Judge at the RO in May 2012.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks payment or reimbursement for services rendered by St. Alphonsus Regional Health Center in October 2008.  The record reflects that he was transported to that facility by emergency responders because of chest pain.  

The Veterans Millennium Health Care and Benefits Act was enacted on November 30, 1999, and took effect 180 days after the date of enactment, i.e., on May 29, 2000.  See Pub. L. 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556.  A VA interim final rule implementing the new statute provides that its effective date is May 29, 2000, and that VA would make retroactive payments or reimbursements for qualifying emergency care furnished on or after that date.  See 66 Fed. Reg. 36,467 (2001).  In this case, the service in question occurred after the effective date of the "Millennium Bill Act."  

The Board further notes that the regulations implementing the Act, to include 38 C.F.R. § 17.1002, were amended effective May 21, 2012.  See 77 Fed. Reg. 23,615 (2012).  

The Veterans Millennium Health Care and Benefits Act provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those Veterans who are active Department health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000-1008.  To be eligible for payment or reimbursement for emergency services for non-service connected conditions in non-VA facilities, the Veteran has to satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson; 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility; 

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement for the emergency treatment; 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and 

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided. 

See 38 C.F.R. § 17.1002.  Failure to satisfy any one of the above criteria precludes VA from paying or reimbursing unauthorized private medical expenses.

The Board observes that a recent revision to the implementing regulations, effective January 20, 2012, authorizes VA to pay for emergency treatment provided to a Veteran at a non-VA facility up to the time the Veteran can be safely transferred to a VA or other Federal facility, and such facility is capable of accepting the transfer, or until such transfer was actually accepted, so long as the non-VA facility made and documented reasonable attempts to transfer the Veteran to a VA or other Federal facility.  See 76 Fed. Reg. 79067 (2011).  

In this case, an administrative decision by the Boise VAMC resulted in denial of payment because the private records indicate that the Veteran refused transfer.  At the May 2012 hearing, the Veteran testified that he had been referred to the Seattle VAMC for cardiac catheterization, but that prior to being seen there, he had unremitting chest pain and called 911.  He stated that the emergency medical technicians determined that he should be taken to the private hospital.  
He and his wife testified that the emergency department physician, the heart specialist, and the Veteran's VA physician agreed that the Veteran should not be transferred but should stay at St. Alphonsus for further testing and treatment.  The Veteran stated that the private physicians had discussed the situation with his VA physician and that they agreed that he should remain at the private hospital.  The Veteran's wife indicated that she spoke with the Veteran's VA physician and that she was told that it was best that he had been taken to the private hospital.

The Board has reviewed the record and notes that there are no VA treatment records associated with the claims file.  It is entirely feasible that a report of telephone contact by the physicians at St. Alphonsus and from the Veteran's wife might be recorded in the VA treatment records and shed light on whether there was discussion of whether the Veteran might be transferred and if there was a feasibly available VA facility.  As such, the Board finds that VA treatment records for 2008 should be obtained for review.

The Board also notes that the March 2010 statement of the case makes reference to various actions that are not otherwise documented in the record.  These include the April 1, 2009 determination denying reimbursement, the Veteran's subsequent notice of disagreement, apparently received on April 21, 2009, and the May 22, 2009 determination denying reimbursement after reconsideration.  In order for the Board to have a complete picture of the VAMC's actions and their bases, documentation of these determinations and the Veteran's April 2009 notice of disagreement should also be added to the file.

In light of the above discussion, additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file or Virtual VA eFolder, as appropriate, all VA medical records from the Boise VAMC and any associated outpatient clinics for the period from 2008 to the present.

If, after making reasonable efforts to obtain named records the VAMC is unable to secure same, the VAMC must notify the Veteran and (a) identify the specific records the VAMC is unable to obtain; (b) briefly explain the efforts that the VAMC made to obtain those records; (c) describe any further action to be taken by the VAMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Associate with the claims file those documents discussed above and listed in the March 2010 statement of the case.  

If, after making reasonable efforts to obtain named records the VAMC is unable to secure same, the VAMC must notify the Veteran and (a) identify the specific records the VAMC is unable to obtain; (b) briefly explain the efforts that the VAMC made to obtain those records; (c) describe any further action to be taken by the VAMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Then, readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


